v 101-1941 m

An unpub|ishuzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

VICT0RIA sEAl\/LAN, AN INDIVIDUAL; No. 66502
AND CLARK 00UNTY REPUBLICAN
CENTRAL C,OMMITTEE, A DOMESTIC
NoN-PRQFIT c0RP0RA'r10N,
Appellants, _ 
  EB,_..E
Ross MILLER, IN Hls 0FF1c1AL

CAPACITY As THE »SECRETARY 0F gm o 5 2014
STATE 0F NEVADA; JOSEPH GLORIA, ,RAC,E K_ MMAN
IN ms OFFHJIAL CAPACITY As wm FS~»=»=€~=E@»»»RT
CLARK COUNTY REGISTRAR oF "" 
VOTERS; AND MEGHAN SMITH, AN

INDIVIDUAL,
Respondents.

 

§iz,
;.._..*'

 

ORDE'R DISMISSING APPEAL

On September 23, 2914, appellants filed a document entitled,
"Notice of Withdraw of Appeal," which we construe as a motion to
voluntarily dismiss this appeal. The motion is granted, with the parties to
bear their own fees and costs, NRAP 42(b), and we

ORD ER this appeal DISMISSED.

CLERK 0F THE SUPREME CGURT
TRACIE K. LINDEMAN

BY: §NQ!L`), l §,N.§|§l@

cc: Hon. Nancy L. Allf, District Judge

Hafter Law

Clark County District Attorney/Civil Division

Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
MREME com Attorney General/Carson City

0= Eighth District Court Clerk

N EvADA

CLEFIK'S OF!DEFI

H - `330@|